Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
US 2012/0200933 to Akiyama et al. (hereinafter “Akiyama”) and
US 2013/0143028 to Asahi et al. (hereinafter “Asahi”).
Akiyama discloses an optical film comprising an optically transparent substrate 10, a hard coating layer 30 and a low refractive index layer 20 (abstract and figure 1).  The optical film has a mean reflectance of 1.1% (table 2).  The low refractive index layer comprises solid articles and hollow particles wherein the solid silica particles are eccentrically located from an air interface to a depth which is twice the dispersion average particle size of the solid particles in the thickness direction (figure 2; and table 2, examples 1-4).  Hence, Akiyama fails to disclose the low refractive index layer comprises a first layer comprising 70 vol% or more of the total volume of the solid inorganic nanoparticles, and a second layer comprising 70 vol% or more of the total volume of the hollow inorganic nanoparticles, wherein the first layer and the second layer are sequentially laminated from the interface between the hard coating layer and the low refractive index layer.  
Asahi discloses an anti-reflective film comprising a transparent support and optical functional layer on the transport support (figures 1-3).  The anti-reflective film further includes a hard coating layer disposed between the transparent support and the optical functional layer (figures 4 and 5).  The optical functional layer comprises solid particles, hollow particles, and a binder wherein 100% of hollow particles are disposed at an upper surface of the optical functional layer opposite the hard coating layer, and  
The declaration of Jin Seok Byun filed on 10/29/2021 is the signed declaration which is substantially the same as the unsigned declaration filed on 8/25/2021. 
The declaration demonstrated that the Asahi optical film exhibited a peak at a scattering vector (qmax) of 0.058 nm-1 which is outside the claimed range.  
The double patenting rejections over certain claims of US Patent Nos. 10983252, 10895667, 10802178, 10768342, 10663623, 10627548, 10627547, 10605960, and US Patent Application Nos. 16/815,227 and 16/820,037 have been obviated in view of the terminal disclaimer filed on 10/29/2021. 
US Patent Nos. 10605960, 10627548 and US Patent Application No. 16/820,037 are not 102(a)(2) prior art to the claimed invention in view of the statement of common ownership filed on 10/29/2021. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an anti-reflective film with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Hai Vo/
Primary Examiner
Art Unit 1788